Lynch, J. (dissenting).
We dissent and would affirm.
If we accord to section 265.20 (subd a, par 1, cl [a]) of the Penal Law the plain meaning of its unambiguous language, the defendant, employed as a Federal corrections officer in Connecticut, is exempt from criminality for possessing a loaded pistol on a social occasion in New York, because he is a peace officer, being an attendant, official or guard of "any penal correctional institution” (CPL 1.20, subd 33, par [h]). It is only by looking further—why should one look further, with the answer already in hand?—that one would discover that clause (b) seems to contradict clause (a) by making the defendant’s conduct criminal because at the time he was not on official duty in his Federal employment.
Ordinarily, when confronted by two provisions of the same statute, one conveying to the mind one thing and the other something opposite, a legal scholar is able to research the principles of statutory construction and in the quiet of the library indulge himself in an act of ratiocination to conclude that one provision must yield to the other. We would be *351wholly in agreement with this method of resolution so ably accomplished by the majority opinion were we not dealing with a penal statute. Where a defendant is threatened by a loss of his liberty, here up to seven years, we do not find that the law requires his fate should hang on a statute so drawn that it would exculpate him in one provision, inculpate him in another, and then leave it to an exercise in legal research to determine which should prevail. Faced with such statute we find that we are required to opt for " 'that construction which operates in favor of life or liberty’ ” (People ex rel. Carollo v Brophy, 294 NY 540, 545, quoting Commonwealth v Martin, 17 Mass 359, 362).
While penal statutes are subject to the general rules of construction (McKinney’s Cons Laws of NY, Book 1, Statutes, § 272), because of their distinctive nature they are also subject to special rules to which we resort (McKinney’s Cons Laws of NY, Book 1, Statutes, §§ 271-276). The language of such a statute must be addressed to the ordinary member of society, the reasonable man, not to the legal scholar. "The penal statute must be sufficiently definite, clear and positive to give unequivocal warning to citizens of the rule which is to be obeyed, and the conduct which is condemned or prohibited, so that the ordinary member of society may know how to comply therewith * * * A test as to whether words of a statute are sufficient and clear as to what is prohibited is whether a reasonable man subject to the statute would be informed of the nature of the offense prohibited and that which is required of him” (McKinney’s Cons Laws of NY, Book 1, Statutes, § 271, subd d). Penal statutes cannot stand "if the class of person coming within their ambit is so vaguely defined as to make it unclear to potential violators just what conduct will subject them to criminal liability and what will not” (Fenster v Leary, 20 NY2d 309, 314). They must be explicit and informative on their face (People v Diaz, 4 NY2d 469, 470).
Given its contradictory provisions respecting the defendant, we cannot hold section 265.20 of the Penal Law to be explicit or informative on its face or that it is "definite, clear and positive [or that it gives] unequivocal warning” to "the ordinary member of society”, "the reasonable man” or to "potential violators”. Since penal statutes should be strictly construed in favor of the accused (McKinney’s Cons Laws of NY, Book 1, Statutes, § 271, subd a; People v Farone, 308 NY 305, cert den 350 US 828), we are in accord with the sentiment *352expressed by the court at the criminal motion term herein, "[WJhenever there is a statute as ambiguously drawn as the one involved here, this court is not inclined to choose an interpretation that will operate to the detriment of the defendant” (94 Mise 2d 367, 368).
Sullivan and Lane, JJ., concur with Lupiano, J.; Fein, J. P., and Lynch, J., dissent in an opinion by Lynch, J.
Order, Supreme Court, New York County, entered on May 3, 1978, reversed, on the law, and the indictment reinstated.